Name: Council Regulation (EEC) No 3104/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for yarn, entirely of silk, other than yarn of noil or other waste silk, not put up for retail sale, falling within heading No ex 50.04 of the Common Customs Tariff (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/22 Official Journal of the European Communities 27 . 11 . 82 COUNCIL REGULATION (EEC) No 3104/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for yarn, entirely of silk, other than yarn of noil or other waste silk, not put up for retail sale, falling within heading No ex 50.04 of the Common Customs Tariff ( 1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, would, in the light of the principles outlined above, appear consistent with the Community nature of the quota ; Whereas , in view of these factors and of the forecasts which it is possible to make, the initial percentage shares in the quota volume can be expressed : Benelux 1 ¢ 56 Denmark 1 ¢ 56 Germany 7 · ¢ 82 Greece 1 · ¢ 56 France 15 · ¢ 62 Ireland 1 · 56 Italy 62 · ¢ 50 United Kingdom 7 · 82 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas silk yarn is produced in the Community ; whereas , although that production could cover all the Community requirements by reason of its overall volume, this does not apply with regard to yarn entirely spun from si'lk ; whereas there is , as a result, an insufficient supply in the Community ; Whereas , consequently, Community supplies of those qualities of yarn depend to a considerable extent on imports ; whereas full application of the Common Customs Tariff duty would result in those products being subjected to a considerable customs charge while products manufactured from silk yarn face powerful competition from similar products manu ­ factured from other material ; whereas an insufficient supply, added to competition at finished product level , might have adverse effects on the Community's processing industries ; Whereas the Common Customs Tariff duty applicable to imports of the silk yarn in question in 1983 is 6 % ; whereas , when fixing the quota duty, it is appropriate to take into account, on the one hand, the situation of the Community silk yarn producing industry and, on the other, that of the silk yarn processing industries with regard to their supplies on favourable terms ; whereas a quota duty of 2-i »% could best meet the abovementioned requirements ; Whereas the trends in imports during recent years suggest that the import requirements for the yarns in question might be in the region of 90 tonnes for 1983 ; whereas the opening of a Community tariff quota of that volume is unlikely to harm Community production ; Whereas equal and continuous access to the quota should be ensured for all importers and the rate laid down for the tariff quota should be applied consistently to all imports of the product in question until the quota is used up ; whereas a system of utilization of the Community tariff quota based on an allocation between the Member States concerned Whereas , to take account of future trends in imports of the product in question in the various Member States , the quota should be divided into two instalments , the first being distrubuted among the Member States and the second to form a reserve intended to cover any subsequent requirements of Member States who have used up their initial shares ; whereas , in order to ensure a certain degree of security for importers of each Member State , the first instalment should in this case be 71 % of the total quota ; Whereas the initial shares may be used up at different rates ; whereas, therefore , to avoid disruption of supplies , any Member State which has almost used up its initial share should draw a supplementary share from the reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up, and as many times as the reserve allows ; whereas the initial and supplementary shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the Commission must be in a position to follow the extent to which the tariff quota has been used up and inform the Member States accordingly ; Whereas if, at a given date in the quota period, a considerable quantity of the initial share is left over in a Member State , it is essential that that Member State should return a significant percentage thereof to the reserve , so as to avoid a part of the Community tariff quota remaining unused in one Member State when it could be used in others ; 27 . 11 . 82 Official Journal of the European Communities No L 333/23 Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , forthwith, in accordance with the conditions set out in paragraph 1 , draw a third share equal to 5 % of its initial share . 3 . If, after its second share has been used up, 90 °/o or more of the third share drawn by a Member State has been used up, that Member State shall forthwith , in accordance with the same conditions, draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw lower shares than those specified therein if there are grounds for believing that those specified may not be used up. They shall inform the Commission of their reasons for applying this paragraph . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1983 , the autonomous duty of the Common Customs Tariff for yarn entirely of silk, other than yarn of noil or other waste silk, not put up for retail sale , falling within heading No ex 50.04 , shall be suspended at 2 ¢ 5 % within a Community tariff quota of 90 tonnes . 2 . Within the limits of the tariff quota referred to in paragraph 1 , Greece shall apply duties calculated in accordance with the relevant provisions of the 1979 Act of Accession . Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1983 . Article 2 Article 51 . A first instalment of 64 tonnes of this Community tariff quota shall be allocated among the Member States ; Member States' shares , which , subject to Article 5 , shall be valid until 31 December 1983 , shall be as follows : (tonnes) Member States shall return to the reserve , not later than 1 October 1983, the unused portion of their initial share which , on 15 September 1983, is in excess of 20 % of the initial amount. They may return a larger quantity if there are grounds for believing that such quantity might not be used . Member States shall notify the Commission, not later than 1 October 1983, of the total quantities of silk yarn imported up to and including 15 September 1983 and charged against the Community quota and of any portion of their initial share returned to the reserve . Benelux 1 Denmark 1 Germany 5 Greece 1 France 1 0 Ireland 1 Italy 40 United Kingdom 5 2 . The second instalment of 26 tonnes shall constitute the reserve . Article 6 Article 3 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserve has been used up. It shall inform the Member States , not later than 5 October 1983 , of the amount in the reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing. , 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, that Member State shall forthwith , by notifying the Commission, draw a second share equal to 10 °/o of this initial share , rounded up where necessary to the next whole number, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall No L 333/24 Official Journal of the European Communities 27. 11 . 82 Article 7 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 .1 . Member States shall take all appropriatemeasures to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. Article 8 At the Commission's request, Member States shall inform it of the imports actually charged against their shares . Article 92 . Member States shall ensure that importers of the product in question, established in their territory have free access to the shares allocated to them . Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 103 . Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1982 . For the Council The President H. CHRISTOPHERSEN